United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
BLACK LUNG DIVISION, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1079
Issued: December 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 16, 2009 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decisions dated August 12, 2008 and March 5, 2009 determining
her permanent impairment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than eight percent impairment of her right upper
extremity and four percent impairment of her left upper extremity for which she has received
schedule awards.
FACTUAL HISTORY
On March 18, 2004 appellant, then a 53-year-old claims examiner filed an occupational
disease claim alleging that she developed bilateral carpal tunnel syndrome and arthritis due to
factors of her federal employment. She first realized her condition on October 1, 2002.

Dr. Bruce J. Ammerman, a Board-certified neurosurgeon, performed a right carpal tunnel release
on March 3, 2003. The Office accepted appellant’s claim for bilateral carpal tunnel syndrome on
May 20, 2004 and authorized right carpal tunnel release. Appellant retired on June 2, 2004.
Appellant requested a schedule award on March 4, 2008. In a report dated February 19,
2008, Dr. Joshua M. Ammerman, a Board-certified neurosurgeon, found no appreciable
weakness in appellant’s hands, but mild atrophy of the bilateral thenar eminences. He stated that
appellant had reached maximum medical improvement. On February 26, 2008 Dr. Ammerman
opined that appellant had 30 percent impairment of the right hand and 20 percent impairment of
the left hand due to sensory and motor loss as well as atrophy.
The Office requested by letter dated March 27, 2008 that appellant provide additional
medical evidence in support of her claim. In a report dated April 8, 2008, Dr. Ammerman
opined that appellant had 30 percent impairment of the right hand based on Table 16-15 of the
A.M.A., Guides of 5 percent motor impairment of the median nerve and 25 percent sensory
impairment of the median nerve. He found 16 percent sensory deficit of the median nerve and 4
percent motor deficit of the median nerve on the left for 20 percent impairment.
The district medical adviser reviewed Dr. Ammerman’s reports on May 4, 2008 and
found that additional medical evidence was needed. He requested an additional evaluation.
The Office referred appellant for a second opinion evaluation with Dr. Kevin F. Hanley, a
Board-certified orthopedic surgeon, on May 29, 2008. In a report dated June 19, 2008,
Dr. Hanley found normal two point discrimination in all fingers and a mildly positive Tinel’s
sign in both hands with normal grip strength. He found subjective symptomatology of numbness
and tingling which correlated to a Grade 4 sensory deficit or 20 percent on the right and 10
percent on the left. Dr. Hanley found eight percent impairment of the right upper extremity and
four percent impairment of the left upper extremity due to sensory deficits. He found normal
thenar muscle confirmation and excellent strength with no motor loss. Dr. Hanley concluded
that appellant had only sensory impairments of eight percent on the right and four percent on the
left.
The Office requested additional evidence from Dr. Hanley including range of motion
figures on June 27, 2008. On July 29, 2008 Dr. Hanley responded and stated that appellant had
dorsiflexion to 80 degrees, volar flexion to 80 degrees, ulnar deviation to 40 degrees and radial
deviation to 30 degrees as measured by a goniometer. The district medical adviser reviewed
Dr. Hanley’s reports on August 1, 2008 and agreed with his impairment rating.
On August 12, 2008 the Office granted appellant schedule awards for eight percent
impairment of the right upper extremity and four percent impairment of the left upper extremity.
Appellant requested reconsideration on August 23, 2008 and disagreed with the amount of her
schedule awards as she felt that she was entitled to 488 weeks of compensation. By decision
dated September 18, 2008, the Office declined to reopen appellant’s claim for review of the
merits as she failed to submit relevant new evidence.
Dr. Ammerman completed a note on October 28, 2008 and stated that appellant had
ongoing pain in both hands with atrophy bilaterally in the thenar eminences, and requested an

2

electromyelogram (EMG). On November 19, 2008 Dr. Ammerman stated that appellant’s
October 30, 2008 EMG showed sensory carpal tunnel syndrome of the left wrist and an
unremarkable study of the right wrist. He opined that appellant had 5 percent impairment due to
motor deficit of the median nerve in accordance with Table 16-15 of the A.M.A., Guides and 25
percent sensory impairment of the median nerve or 30 percent impairment of the right upper
extremity. Dr. Ammerman found 16 percent sensory impairment of the median nerve on the left
and 4 percent motor impairment of the median nerve for 20 percent impairment of the left upper
extremity. Appellant requested reconsideration on December 3, 2008.
The district medical adviser reviewed the medical evidence on December 28, 2008 and
stated that Dr. Ammerman’s report did not comport with the A.M.A., Guides.
By decision dated March 5, 2009, the Office reviewed that the merits of appellant’s claim
denied modification of its August 12, 2008 decision.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.3 Effective February 1, 2001, the Office
adopted the fifth edition of the A.M.A., Guides as the appropriate edition for all awards issued
after that date.4
In calculating impairment ratings for compression neuropathies without surgical
treatment, the A.M.A., Guides provide that the severity of the sensory deficit or pain is graded
through Table 16-10, and the maximum impairment due to sensory deficit of the nerve as found
in Table 16-15 and the two values are multiplied to obtain the impairment of the upper extremity
due to sensory deficit.5 A similar procedure is followed to obtain the motor deficit relying on
Table 16-11.6

1

5 U.S.C. § 8107.

2

20 C.F.R. § 10.404 (1999).

3

Id.

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(a) (August 2002).
5

A.M.A., Guides 494.

6

Id.

3

ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome as a result
of her employment duties. It also authorized a surgical right carpal tunnel release. Appellant did
not seek surgical treatment for the left carpal tunnel syndrome.
In accordance with the A.M.A., Guides, two different evaluation methods should be
applied to determine appellant’s permanent impairment due to the accepted condition. In regard
to appellant’s left upper extremity, the grade of the sensory impairment should be multiplied by
the value of the median nerve to reach the impairment rating. Appellant’s attending physician,
Dr. Ammerman, a Board-certified neurosurgeon, did not provide his impairment rating in
accordance with the A.M.A., Guides, as he did not provide the grade or percentage of
impairment of appellant’s left median nerve in regard to either sensory or motor deficits. He
merely offered a rating based solely on Table 16-15. Before the A.M.A., Guides can be utilized,
a description of appellant’s impairment must be obtained from appellant’s physician. In
obtaining medical evidence required for a schedule award, the evaluation made by the attending
physician must include a description of the impairment including, where applicable, the loss in
degrees of active and passive motion of the affected member or function, the amount of any
atrophy or deformity, decreases in strength or disturbance of sensation, or other pertinent
descriptions of the impairment. This description must be in sufficient detail so that the claims
examiner and others reviewing the file will be able to clearly visualize the impairment with its
resulting restrictions and limitations.7 Dr. Ammerman’s reports are not in sufficient detail for the
Board to determine appellant’s impairment rating under the A.M.A., Guides.
The Office referred appellant to Dr. Hanley, a Board-certified orthopedic surgeon, for a
second opinion evaluation. Dr. Hanley found that appellant had four percent impairment of her
left upper extremity due to Grade 4 sensory impairment.8 A Grade 4 sensory impairment
involves distorted superficial tactile sensibility with or without minimal abnormal sensations or
pain that is forgotten during activity and has a sensory deficit rating of 1 to 25 percent.9 The
maximum sensory value of the median nerve is 39 percent and 39 multiplied by 10.4 percent is 4
percent impairment.
Dr. Hanley did not appropriately calculate appellant’s impairment for her right upper
extremity. In evaluating carpal tunnel syndrome, the A.M.A., Guides provide that, if after an
optimal recovery time following surgical decompression, an individual continues to complain of
pain, paraesthesias or difficulties in performing certain activities three possible scenarios can be
present. The first situation is: “Positive clinical finding of median nerve dysfunction and
electrical conduction delay(s): The impairment due to residual CTS [carpal tunnel syndrome] is
rated according to the sensory and/or motor deficits as described earlier.”10 In this situation, the
impairment due to residual carpal tunnel syndrome is evaluated by multiplying the grade of
7

Robert B. Rozelle, 44 ECAB 616, 618 (1993).

8

A.M.A., Guides 482, Table 16-10.

9

Id.

10

Id. at 495.

4

severity of the sensory or motor deficit by the respective maximum upper extremity impairment
value resulting from sensory or motor deficits of each nerve structure involved. When both
sensory and motor functions are involved the impairment values derived for each are
combined.11 In the second scenario: “Normal sensibility and opposition strength with abnormal
sensory and/or motor latencies or abnormal EMG testing of the thenar muscles: a residual CTS
[carpal tunnel syndrome] is still present, and an impairment rating not to exceed 5 percent of the
upper extremity may be justified.” In the final situation: “Normal sensibility (two-point
discrimination and Semmes-Weinstein monofilament testing), opposition strength, and nerve
conduction studies: there is no objective basis for an impairment rating.”12 To accurately
evaluate sensory impairment clinically and reduce the subjective nature of these findings,13 the
A.M.A., Guides recommend either the two-point test for fine discrimination, the monofilament
touch-pressure threshold test or the pinprick test.14
As appellant has undergone surgery on the right upper extremity, a physician must
evaluate her EMG results and determine which of the three above listed categories applies. In
any case, only if appellant has abnormal EMG results is she entitled to more than five percent
impairment of her right upper extremity. As there has been no such appropriate evaluation of
appellant’s right upper extremity, the case is not in posture for a decision regarding this issue.
The Board notes that appellant did not understand why she did not receive a schedule
award based on 488 weeks of compensation. The Act provides that a claimant is entitled to
compensation dependent on the percentage of impairment of the scheduled member. As
appellant has four percent impairment of her left upper extremity, she is entitled to four percent
of the number of weeks of compensation for the total loss of that member which is 312 weeks, or
12.48 weeks of compensation.
CONCLUSION
The Board finds that appellant has no more than four percent impairment of her left upper
extremity for which she has received a schedule award. The Board further finds that the case is
not in posture for a decision regarding the impairment rating of her right upper extremity.

11

Id. at 494, 481.

12

Id. at 495.

13

Id. at 446.

14

Id. at 445.

5

ORDER
IT IS HEREBY ORDERED THAT March 5, 2009 and August 12, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed in part and set aside and remanded
in part consistent with this decision of the Board.
Issued: December 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

